ESTOPINAL, J.
Under a stipulation entered into the case of Finkelstein Bros. & Friedberg vs. Virginia Insurance Companj' of Richmond, Virginia, No. 4098 of the docket of this Court and decided today, it was agreed that all - the evidence offered and received in aforementioned case should be taken and considered as offered and received in the case of Finkelstein Bros, and Friedberg vs Hamburg-Bremen Insur" anc-e Co. of Hamburg and Bremen, Germany.
Therefore, for the reasons assigned per judgment in the suit of Finkelstein Bros, and Friedberg vs. Virginia Insurance Company of Richmond, Virginia,- the judgment of the District Court herein is affirmed.